IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2700 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 174 DB 2019
                                :
           v.                   :             Attorney Registration No. 68761
                                :
DONALD L. VITTORELLI, JR.,      :             (Philadelphia)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 28th day of February, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Donald L. Vittorelli, Jr. is suspended

on consent from the Bar of this Commonwealth for a period of eighteen months.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).